                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                    CR-06-102-GF-BMM
                Plaintiff,
      vs.

                                                           ORDER
ROBERT MATTHEW PAUL
MITCHELL, SR.,

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on October 29, 2019. (Doc. 75.) Robert Mitchell

(Mitchell) waived the 14 day objection period and his right to allocute before the

undersigned.

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on October 29, 2019. (Doc.

74.) The United States accused Mitchell of violating his conditions of supervised
release by failing to notify his probation officer of a change in residence. (Doc.

67.)

       Mitchell admitted to the allegation. (Doc. 74.) Judge Johnston found that

Mitchell’s violation warrant revocation, and recommended a sentence of 9 months

of custody, with a lifetime of supervised release to follow. (Doc. 75 at 4.)

       The violation proves serious and warrants revocation of Mitchell’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

       Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 75) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Robert Paul Mitchell, Sr. be

sentenced to custody to nine months, with a lifetime of supervised release to

follow.

       DATED this 31st day of October, 2019.
